The infant plaintiff suffered a linear fracture of the right frontal bone of her head by striking her head against a pipe four inches in diameter which overhung and protruded into an aisle or passageway used by the pupils to gain access to a table in a cafeteria maintained and operated by defendant for the accommodation of the pupils, of which the infant plaintiff was one. The evidence established that defendant was guilty of negligence.' (Stearns v. Schenectady Day Nursery, 288 N. Y. 574; Ryer v. Sheroak Realty Co., Inc., 256 App. Div. 850; Wahrman v. Board of Education, 187 N. Y. 331.) However, it is our opinion that the judgment in favor of the infant plaintiff is excessive and should be reduced to the amount indicated. Present — Close, P. J., Hagarty, Johnston, Adel and Lewis, JJ.